Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

			Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee Ardestani et al., US Pat No. 10,942,673 (English equivalent of CN 107533459 A 2018/01/02 (Applicant’s admission Prior Art)).
	As per independent claim 1, Shafiee Ardestani et al. disclose, e.g., see Figs. 1-7, Abstract, col. 1, line 49 to col. 2, line 31, col. 5, lines 41-63, the invention substantially as claimed, including: 
Claim 1. A device, comprising: 
a first block of memory cells to store an input array (e.g., Abstract, “…in a memory, input data; and Fig. 1, block 102); 
a second block of memory cells (e.g., Abstract, “…buffered output data; Fig. 1, block 110); 
pooling circuitry operatively coupled to the first block of memory cells to execute in-place pooling according to a function over the input array to generate an array of output values (e.g., pooling feature (col. 2, second complete para); and 
writing circuitry operatively coupled to the second block to store the array of output values in the second block of memory cells (e.g., Abstract, “…buffered output data; Fig. 1, block 110).
It is noted that Shafiee Ardestani et al. do not specifically detail the claimed “first block of memory cells” and “second block of memory cells”.  However, the memory of Shafiee Ardestani et al. can store such information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
to design the claimed invention according to Shafiee Ardestani et al.’s teachings because the reference is a device for performing the blocks of arrays of memory having pooling features for reducing power consumption as claimed.
	As per dependent claims 2-12, the detailed features are old and well known in the art.
	Due to the similarity of claims 13-21 to claims 1-12, they are rejected under a similar rationale.

Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182